J-S29015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.P., A MINOR               IN THE SUPERIOR COURT OF
IN THE INTEREST OF: S.P., A MINOR                     PENNSYLVANIA
IN THE INTEREST OF: K.P., A MINOR

APPEAL OF: J.P.
                                                    No. 1806 WDA 2015


                  Appeal from the Orders September 29, 2015
                In the Court of Common Pleas of Cambria County
                          Domestic Relations at No(s):
                        CP-11-DP35-2013, 11 FN 25-2013
                        CP-11-DP36-2013, 11 FN-25-2013
                        CP-11-DP37-2013, 11 FN-25-2013


BEFORE: BENDER, P.J.E., PANELLA, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED MAY 03, 2016

       J.P. (“Father”) appeals from the orders entered September 30, 2015,

in the Court of Common Pleas of Cambria County, which changed the

placement goals of his minor daughters, S.P.1, S.P.2, and K.P. (collectively,

“the Children”), to adoption.1 After careful review, we affirm.

       S.P.1 was born in July of 2009. S.P.2 and K.P. are twins, and were

born in September of 2011. On August 8, 2013, Cambria County Children

and Youth Services (“CYS”) filed dependency petitions, in which it averred

that Father and Mother lacked parenting skills, suffered from mental health

____________________________________________


1
  The biological mother of the Children is A.P. (“Mother”). Mother consented
to the change of the Children’s placement goals. She did not file a separate
appeal from the goal change orders, nor did she file a brief in the instant
appeal.



*Former Justice specially assigned to the Superior Court.
J-S29015-16


issues, were failing to comply with the recommendations of service

providers, and engaged in domestic violence. The Children were placed in

foster care on August 30, 2013, and adjudicated dependent by orders

entered September 19, 2013.

       The trial court held a goal change hearing on August 3, 2015, and

September 3, 2015, during which the court heard the testimony of

psychologists, Carmella Walker, Ph.D., and Dennis Kashurba; Independent

Family Services employees, Sarah Bantley, Arlene McNeel, Casey Long, and

Sharon Kistemaker; CYS caseworker, Kara Thomas; licensed professional

counselor, Tessa Sawyer; parenting instructor, Martha Faust; therapist,

Lindsay Sossong; Father’s brother, J.P.; and Father. Following the hearing,

on September 30, 2015, the trial court entered its orders changing the

Children’s placement goals to adoption.          Father timely filed a notice of

appeal on October 28, 2015. Father subsequently filed an amended notice

of appeal on November 2, 2015, which included a concise statement of

errors complained of on appeal.2


____________________________________________


2
   We note that it was improper for Father to file a single notice of appeal
from all three goal change orders. See Pa.R.A.P. 341, Note (“Where,
however, one or more orders resolves issues arising on more than one
docket or relating to more than one judgment, separate notices of appeal
must be filed.”). However, because Father’s notice of appeal was timely
filed, we will not quash his appeal. See Pa.R.A.P. 902 (“Failure of an
appellant to take any step other than the timely filing of a notice of appeal
does not affect the validity of the appeal….”)
(Footnote Continued Next Page)


                                           -2-
J-S29015-16


      Father now raises the following issues for our review.

       [1.] Did the [trial] court fail to properly apply the appropriate
      legal standards in the analysis to determine a change in
      placement goal?

      [2.] Did the [trial] court abuse its discretion in finding a change
      in placement goals was appropriate?

Father’s brief at 4 (unnecessary capitalization and suggested answers

omitted).

      We consider these issues mindful of our well-settled standard of

review.

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

            Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act,
      when considering a petition for a goal change for a dependent
      child, the juvenile court is to consider, inter alia: (1) the
      continuing necessity for and appropriateness of the placement;
      (2) the extent of compliance with the family service plan; (3) the
      extent of progress made towards alleviating the circumstances
      which    necessitated    the   original   placement;    (4)    the
      appropriateness and feasibility of the current placement goal for
                       _______________________
(Footnote Continued)


Additionally, Father violated Pa.R.A.P. 1925(a)(2)(i) by failing to file his
concise statement of errors complained of on appeal at the same time as his
initial notice of appeal. We have accepted the concise statement attached to
Father’s amended notice of appeal pursuant to In re K.T.E.L., 983 A.2d
745, 748 (Pa. Super. 2009) (holding that a mother’s failure to comply
strictly with Pa.R.A.P. 1925(a)(2)(i) did not warrant waiver of her claims, as
there was no prejudice to any party).



                                            -3-
J-S29015-16


      the children; (5) a likely date by which the goal for the child
      might be achieved; (6) the child’s safety; and (7) whether the
      child has been in placement for at least fifteen of the last
      twenty-two months. The best interests of the child, and not the
      interests of the parent, must guide the trial court. As this Court
      has held, a child’s life simply cannot be put on hold in the hope
      that the parent will summon the ability to handle the
      responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and

quotation marks omitted).

      Instantly, the trial court found that Father has made minimal progress

in addressing the circumstances which resulted in the Children’s removal

from his care, and that he will not be able to remedy these circumstances in

the foreseeable future.    Trial Court Opinion, 11/30/2015, at 9.       The court

emphasized that Father has mental health issues which require ongoing

treatment, and intellectual limitations which prevent him from developing

appropriate parenting skills.     Id. at 15.     The court observed that the

Children have been in foster care for an extended period of time, and that it

would not be in the Children’s best interest to remain in foster care when it

is unlikely that Father will ever be able to act as their parent.   Id. at 16-18.

      In response, Father presents two related arguments, which we address

together. Father first argues that the trial court erred by failing to make a

finding that a change in goal would be in the best interest of the Children.

Father’s brief at 9. In connection with this argument, Father insists, “It is

beyond logic[]and common sense to believe that the rupture of the

parent/child bond of affection caused by a change in placement goals and


                                      -4-
J-S29015-16


adoption will not adversely impact the three little girls in the instant case.”

Id. at 9-10. Father next contends that the trial court abused its discretion

by changing the Children’s goals, because he made progress toward

alleviating the circumstances which resulted in the Children’s removal from

his care. Id. at 11-12.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion. During the goal change hearing,

CYS caseworker, Kara Thomas, testified that Father has been provided with

services since June of 2013. N.T., 9/10/2015, at 3. Despite over two years

of assistance, Ms. Thomas believed that Father has failed to improve his

parenting skills.   Id. at 40-41, 43.   Ms. Thomas explained that services

provided to Father included, inter alia, parenting and home management

instruction through Independent Family Services.       Id. at 3-4, 7-8.    Ms.

Thomas noted that Father personally terminated both of those services. Id.

at 7-8, 16.

      Ms. Thomas further testified concerning Father’s visitation with the

Children. Father formerly was offered visits with the Children at his home.

Id. at 24. However, these visits were moved to the CYS office in April of

2015. Id. At the time of the goal change hearing, Father was engaging in

weekly visits with the Children for one hour.        Id. at 9.    Ms. Thomas

expressed concern that there have been reoccurring safety issues during

Father’s visits. During many of the visits, the Children “are doing whatever


                                     -5-
J-S29015-16


they want as far as standing on the window sill, choking each other, [and]

wrestling.” Id. at 27. When these safety issues are raised with Father, he

“absolutely refuses to hear them and does whatever he wants.”3 Id. at 30.

       Ms. Thomas also described an incident which took place during

Father’s visit with the Children earlier that morning. Id. at 10. During the

visit, one of the Children poured some of her drink into “a bigger lego … and

went to drink it.” Id. A caseworker stopped the child from taking a drink,

and asked her to put the “bigger lego” into the sink. Id. Upon seeing this,

Father “asked her who she was and what authority did she have to speak to

his daughter.”4       Id. at 11.      Father demanded that the caseworker be

removed from the visit. Id. at 12. Father spoke with the CYS supervisor,

who informed Father that there was no other caseworker available, and

Father “just verbally continued to escalate.” Id. Father “was yelling very

loud, he was getting worked up.            You could see he was shaking, he was

nervous. He was mad and wanted to have that caseworker out of there.”

Id. Ultimately, Father was escorted out of the building by sheriff’s deputies.

Id. at 13.

____________________________________________


3
  Ms. Thomas acknowledged that Father was showing improvement during
his visits “up until recently,” and that he had three “very positive” visits with
the Children following the previous court hearing. N.T., 9/10/2015, at 27.
4
  Ms. Thomas explained that this was the first time that particular
caseworker was present during one of Father’s visits. N.T., 9/10/2015, at
18.



                                           -6-
J-S29015-16


      Thus, the record supports the decision of the trial court to change the

Children’s placement goals to adoption.       At the time of the goal change

hearing, the Children had been in foster care for about two years. During

that time, Father was provided with numerous services to assist him in being

reunited with the Children. Despite these services, Father remains incapable

of parenting the Children, and providing them with appropriate supervision.

Father also shows little hope of improvement, as he continues to be hostile

toward service providers.     Contrary to Father’s arguments on appeal, it is

clear that the court based its decision on the best interests of the Children.

Further, while there was evidence presented during the hearing that the

Children have a generally positive relationship with Father, it was proper for

the court to conclude that this relationship is outweighed by the Children’s

need for permanence and stability, and that the Children should not be left

to languish in foster care indefinitely.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by changing the Children’s placements goals to adoption, we

affirm the orders of the trial court.

      Orders affirmed.




                                        -7-
J-S29015-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2016




                          -8-